PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/847,128
Filing Date: 13 Apr 2020
Appellant(s): SUBRA et al.



__________________
SARAH SAVAGE BASSETT
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/2/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/7/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	35 USC 101
	Appellant’s claims are directed to method of providing dieting advice to human subjects.  All of Appellant’s claims were rejected under 35 USC 101 as being directed to an abstract idea without significantly more.  Specifically, Appellant’s claims were rejected on pages 2-3 of the Final as being directed to a mental process that can be performed by a human being and/or a method of organizing human activity.  In regard to the former, Appellant’s claims can be characterized as being directed to
collecting data:
receiving […] health parameters and the one or more goals from the user; 
receiving […] prior to an impending meal-time of the user, proposed meal data from the user comprising an image of a proposed meal that comprises representations of a plurality of food items; 

analyzing that data:
[…] annotatively modifying the proposed meal image, […], based, at least in part, on the health parameters and the one or more goals received from the user; 
wherein the annotative modifications to the proposed meal image comprise a plurality of modification annotations, wherein each modification annotation of the plurality of modification annotations comprises instructions for modifying a distinct respective food item of the plurality of food items of the proposed meal to align with the one or more goals received from the user, based at least in part on the health parameters received from the user; and 
wherein annotatively modifying the proposed meal image comprises adding a first modification annotation that corresponds to a first food item of the plurality of food items, and adding a second modification annotation that corresponds to a second food item of the plurality of food items; wherein the first food item is different than the second food item; 

and providing outputs based on that analysis:
prior to the impending meal-time, sending […] the annotatively modified proposed meal image […] to the user to enable the user to: 
view the annotatively modified proposed meal image, and 
modify the proposed meal according to the plurality of modification annotations either before the impending meal-time or while the proposed meal is being consumed.

The CAFC has held in cases such as Electric Power Group that claims directed to collecting data, analyzing that data, and providing an output based on that analysis are abstract as processes that can be performed mentally.  Appellant’s claims can also be characterized as being directed to a method of organizing human activity in terms of training a human subject to eat a better diet by providing meal modifications to that subject.  The CAFC has held in cases such as In re Noble Systems Corporation (non-precedential) that claims direct to training human beings are abstract as stating a method of organizing human activity.  
Furthermore, to the extent that Appellant further claims elements in addition to its abstract ideas in terms of, e.g., a network, a computing device, and/or performing operations automatically these elements do not state a “practical application” or claims “significantly more” than Appellant’s abstract idea and for the reasons stated on pages 4-5 of the Final.  Appellant merely claims these generic, well-known, and conventional components to employ them for their generic, well-known, and conventional purposes such as transmitting data, processing data, and displaying the results of that processing.  Appellant’s invention does not improve any of these devices in terms of, e.g., making them run faster, use less power, and/or be able to be manufactured more cheaply.  For these reasons, the rejections made under 35 USC 101 should be affirmed.



    PNG
    media_image2.png
    446
    727
    media_image2.png
    Greyscale

Appellant’s arguments are not persuasive.  Examples provided by the Office are not binding legal authority either on examiners or on the PTAB.  Furthermore, the claim invention in Example 37 is of a demonstrably different nature than that of the Appellant.  Example 37 concerns a “method of rearranging icons on a graphical user interface (GUI) of a computer system”.  Example 37 is an inherently computerized invention, to the extent that it is non-sensical to characterize such an invention as being anything other than one that necessarily involves computers.  On the other hand, and as outlined supra, Appellant’s invention does not necessarily involve computers to the extent that it claims an abstract idea that can be performed mentally and/or as a method of organizing human activity.	



    PNG
    media_image3.png
    153
    744
    media_image3.png
    Greyscale

Appellant’s argument is not persuasive because it is clear what limitations could be performed mentally by human beings (as outlined supra and in the rejection made in the Final) as well as what computing limitations were merely claimed in addition to that abstract idea (as again outlined supra as well as in the Final).
	Appellant further argues in this regard on page 19 of its Brief:

    PNG
    media_image4.png
    158
    708
    media_image4.png
    Greyscale

Appellant’s argument is not persuasive because the CAFC has held in, e.g., Electric Power Group that the analysis of data is a mental process and modifying data (by adding annotations to existing data) is a form of such analysis.  See, e.g., the method of “converting” audio and/or video data that the CAFC (citing Electric Power Group) held to be patent ineligible as directed to a mental process in Two-Way Media Ltd. v. Comcast Cable Communications.  See id., slip. op., at page 11.  Furthermore, while Appellant claims a generic computerized embodiment of its invention, Appellant also discloses the same invention but it being performed by a human nutritionist who performs most of the 

    PNG
    media_image5.png
    465
    644
    media_image5.png
    Greyscale

Figure 4a discloses the human nutritionist analyzing and annotating the meal images (s52 and 54) which are then provided to the human subject.  Appellant’s own specification is, thereby, further evidence that modifying data is a process that can be performed by human beings mentally.



    PNG
    media_image6.png
    352
    718
    media_image6.png
    Greyscale

Appellant’s argument is not persuasive because the CAFC has held that simply sending and receiving data is an abstract idea and not by itself patent eligible, even to the extent that a network is involved. See, e.g., the CAFC’s opinion in Ultramercial in this regard.



    PNG
    media_image7.png
    339
    696
    media_image7.png
    Greyscale

Appellant’s argument is not persuasive because Appellant’s invention is, in fact, directed to providing diet advice to human subjects by providing them suggestions how they can modify their meals in order to meet a diet goal.  This is a common task performed by human nutritionists and is, thereby, a method of organizing human activity.  See, e.g., Figure 4a in Appellant’s specification as further evidence in this regard.

Claim 24 under 35 USC 101:

    PNG
    media_image8.png
    304
    699
    media_image8.png
    Greyscale

Appellant’s argument is not persuasive because collecting/receiving data has been identified by the CAFC in numerous cases such as, e.g., Electric Power Group, Ultramercial, Two-Way Media, etc., as being a mental process.  Appellant’s further argument on page 26 that is has not claimed a method of organizing human activity in Claim 24 is addressed supra in regard to Claim 1.



    PNG
    media_image9.png
    430
    715
    media_image9.png
    Greyscale

Appellant’s argument is not persuasive.  Appellant cites no legal authority in support of its position that by claiming an “automated computing program” and “non-transitory computer-readable medium” to embody its abstract idea in software; a “computing device” and “mobile computing resources” to execute that software; a “network” to carry data transmitted by that software; and/or a “database” to store data needed by that software that Appellant has claimed a “practical application” for purposes of 101.  Instead, and as outlined in the rejection made in the Final, these additional elements are merely claimed to embody the abstract idea on general purpose computing devices and/or link the use of the judicial exception to a particular technological environment or field of use.



    PNG
    media_image10.png
    383
    714
    media_image10.png
    Greyscale

Appellant’s argument is not persuasive because the “sending/receiving steps of Claim 1” are identified in the rejection made in the Final as being part of Appellant’s abstract idea and not part of the elements claimed in addition to that abstract idea.  



    PNG
    media_image11.png
    343
    701
    media_image11.png
    Greyscale

Appellant is essentially arguing here that because it has claimed a computerized embodiment of its invention that would quickly provide diet advice (“the just-in-time transmission, to someone who is about to consume a meal, of an annotated image of the meal” (emphases original)) that Appellant has thereby claimed patent eligible subject matter. Appellant’s argument is not persuasive because Appellant is merely relying on the generic, well-known, and conventional advantage of computers that they execute tasks quicker than human beings.  In other words, and as the CAFC held in Bancorp Services, making a process occur quicker by embodying it in on a generic computer does not render patent eligible subject matter.  See, e.g., id., slip. op., at page 21.  Appellant’s claimed invention does not allow its claimed computing devices to operate more quickly than they would otherwise, instead, Appellant merely embodies its abstract idea on generic computing devices and then it, naturally, runs faster than it would if it was performed by human beings mentally.


    PNG
    media_image12.png
    161
    726
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    99
    695
    media_image13.png
    Greyscale

Appellant is essentially arguing here that (putting aside the art rejections that were also made of Appellant’s invention) because it has allegedly claimed a novel and non-obvious (“unconventional”) invention it has thereby claimed “significantly more” than its abstract idea.  Appellant, however, mis-analyzes the second prong of the Mayo test.  The question for purposes of that prong is not whether Appellant’s invention as a whole is novel and non-obvious.  After all, numerous issued patents (i.e., ostensibly novel and non-obvious) subject matter have been invalidated under the Mayo test, starting with Alice.  The question is whether the elements claimed in addition to the abstract idea add “significantly more” to that abstract idea.  And, in the case of Appellant’s invention they do not, to the extent that merely claiming generic, well-known, and conventional computing devices in order to provide their generic, well-known, and conventional functions does not add “significantly more”.

35 USC 103
	Appellant argues on page 41 of its Brief in regard to the rejection made under 35 USC 103:

    PNG
    media_image14.png
    345
    699
    media_image14.png
    Greyscale

Appellant’s argument is unpersuasive.  Gupta is cited on bottom of page 7 of the Final as teaching “instructions for modifying the proposed meal to align with the one or more goals received from the user, based in part of the health parameters received from the user” at, e.g., paragraph 39, which is reproduced here:


    PNG
    media_image15.png
    210
    311
    media_image15.png
    Greyscale

Gupta, e.g., teaches the “coach inputs comments on the food choices that the client has made”, which is within the BRI of these claimed limitations.  Appellant provides no specific basis or rationale why Gupta fails to teach these limitations.  Instead, Appellant argues on page 41 of its Brief:

    PNG
    media_image16.png
    200
    672
    media_image16.png
    Greyscale

Appellant’s argument is not persuasive because Gupta is not relied upon in the rejection made in the Final to teach the claimed limitations of the comments being provided to the Rayner is cited at top of page 7 of the Final as teaching that feature and Gupta is only relied upon to teach the nature of the comments being made.  Appellant also argues further in this regard on page 42 of its Brief:

    PNG
    media_image17.png
    319
    688
    media_image17.png
    Greyscale

Appellant’s argument is not persuasive.  As just outlined supra, Gupta does teach providing instructions for modifying distinct food items in a meal, namely, Gupta teaches at paragraph 39 whereby the “coach inputs comments on the food choices that the client has made and provides suggestions of alternatives to try in the future.”  And Rayner, and not Gupta, is relied on for teaching providing comments “prior to the impending meal time”.  Furthermore, Gupta is not relied upon to teach annotating the meal image with a plurality of modification annotations each annotation specific to a different food item.  Instead, Sako is cited on page 9 of the Final at, e.g., Figure 1, selections 32a-32c as teaching that feature, as reproduced here:


    PNG
    media_image18.png
    288
    607
    media_image18.png
    Greyscale

The combination made in the Final at page 9, then, was to provide the specific comments regarding each meal item and have those comments appear superimposed on that item in the meal image.



    PNG
    media_image19.png
    287
    784
    media_image19.png
    Greyscale

Appellant’s argument is not persuasive because, as outlined supra, Gupta is relied upon to teach the content of the comments regarding the meal items and Sako is merely relied upon to teach where those comments appear on the meal image relative to those items.
	



    PNG
    media_image20.png
    452
    713
    media_image20.png
    Greyscale

Appellant’s argument is not persuasive because, as outlined supra, Gupta is relied upon to teach the content of the comments regarding the meal items and Sako is merely relied upon to teach where those comments appear on the meal image relative to those items.  The fact that Sako teaches those comments appearing via VR goggles is irrelevant to this analysis.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  And, again, Rayner is relied upon teach providing comments “prior to the impending meal time”, and not Gupta or Sako.


    PNG
    media_image21.png
    132
    696
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    162
    676
    media_image22.png
    Greyscale

Appellant’s argument is not persuasive.  Official Notice of Claim 3 was not taken in the Final Office action dated 5/7/21 that is the subject of this appeal.  Official Notice of Claim 3 was taken in the original FAOM dated 11/27/20.  Appellant subsequently failed to make any traversal of this taking of Official Notice in its amendment filed 5/3/21.  Then, in the Final dated 5/7/21 that is the subject of this appeal the original taking of Official Notice was rendered admitted prior art.  See the Final at page 14:

    PNG
    media_image23.png
    577
    712
    media_image23.png
    Greyscale

Having failed to timely traverse the taking of Official Notice the Appellant cannot now traverse this rejection as it is admitted prior art.  See MPEP 2144.03.








    PNG
    media_image24.png
    203
    746
    media_image24.png
    Greyscale

Appellant’s argument is not persuasive because the feature in question is merely the visual appearance of the displayed information (that they comprise “quantity modifications” and appear “adjacent to the respective image portions”) and such features have no functional relationship to the substrate (i.e., the computer displays) but instead merely appear on those displays.



    PNG
    media_image25.png
    396
    739
    media_image25.png
    Greyscale

Appellant’s argument is not persuasive because Black teaches selecting/ranking rules based on the individual’s personal needs and then employing that subset of rules to make dietary recommendations.  See, e.g., paragraph 134-135:

    PNG
    media_image26.png
    207
    304
    media_image26.png
    Greyscale



    PNG
    media_image27.png
    347
    712
    media_image27.png
    Greyscale

Appellant’s argument is not persuasive because Yoshida teaches a dietary supplementary comments regarding a meal image at, e.g., paragraph 17:

    PNG
    media_image28.png
    122
    323
    media_image28.png
    Greyscale

	Appellant’s remaining arguments made in its Brief are addressed by the responses to those arguments made supra.


Respectfully submitted,
/MICHAEL C GRANT/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715
                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.